






Exhibit 10.23


AMENDED AND RESTATED TAX SHARING AGREEMENT


This Amended and Restated Tax Sharing Agreement (the "Agreement"), dated as of
December 21, 2011, is entered into by and among MACANDREWS & FORBES HOLDINGS
INC. ("Mafco"), M&F WORLDWIDE CORP., a Delaware corporation ("MFW"), HARLAND
CLARKE HOLDINGS CORP. (formerly CLARKE AMERICAN CORP.), a Delaware corporation
("Clarke"), and PCT INTERNATIONAL HOLDINGS INC., a Delaware corporation (“PCT”).


R E C I T A L S


WHEREAS, prior to the date hereof, MFW was the common parent corporation of an
affiliated group of corporations within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the "Code"), that elected to file
consolidated federal income tax returns and Clarke and PCT are members of such
group;
WHEREAS, on the effective date of this Agreement, Mafco will acquire 100% of the
stock of MFW, and MFW and its Subsidiaries will join the affiliated group of
corporations within the meaning of Section 1504(a) of the Code of which Mafco is
the common parent;
WHEREAS, MFW, Clarke and PCT desire, to the extent permitted by the Code, and
the regulations promulgated thereunder (the "Treasury Regulations"), that the
PCT Group and the Clarke Group (each as defined below) be included in the Parent
Consolidated Group as defined below;
WHEREAS, MFW, Clarke and PCT desire, to the extent permitted by applicable
foreign, state and local law, that members of the Parent Consolidated Group
shall be included in the filing of consolidated, combined or unitary tax returns
for state tax purposes if so requested by MFW;
WHEREAS, MFW, Clarke and PCT wish to allocate and settle among themselves in an
equitable manner (i) the consolidated federal income tax liability, (ii) any
applicable consolidated, combined or unitary tax liability for foreign, state
and/or local tax purposes, and (iii) certain other tax matters, for Agreement
Years (as defined herein);
WHEREAS, Clarke and PCT desire to be indemnified by MFW with respect to certain
tax liabilities, and MFW is willing to so indemnify such parties; and
WHEREAS, MFW, Clarke and PCT are parties to a Tax Sharing Agreement entered into
as of December 15, 2005 (the "Original TSA") providing for the foregoing with
respect to the affiliated group of corporations within the meaning of Section
1504(a) of the Code of which MFW was the common parent and now wish to amend and
restate such agreement and




--------------------------------------------------------------------------------




to add Mafco as a party in order to provide for the foregoing with respect to
the affiliated group of corporations within the meaning of Section 1504(a) of
the Code of which Mafco is the common parent.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
1.    Definitions.
For purposes of this Agreement, the following terms shall be defined as follows:
(a)    "Agreement Year" for each Subgroup shall mean, (i) with respect to
federal income taxes, any taxable year or portion thereof beginning on or after
the date of the Original TSA with respect to which a consolidated federal income
tax return is properly filed by Parent on behalf of the Parent Consolidated
Group which includes the PCT Subgroup or the Clarke Subgroup, as applicable, and
(ii) with respect to foreign, state or local income or franchise taxes, any
taxable year or portion thereof beginning on or after the date of the Original
TSA with respect to which a Combined Return is properly filed.
(b)    "Clarke Subgroup" shall mean the affiliated group of corporations
(including any predecessors and successors thereto) within the meaning of
Section 1504(a) of the Code, of which Clarke would be the common parent if it
were not included in the Parent Consolidated Group.
(c)    "Combined Return" shall mean any consolidated, combined or unitary tax
return filed for foreign, state or local income or franchise tax purposes which
includes (x) one or more members of the PCT Subgroup and one or more other
members of the Parent Consolidated Group (without reference to the PCT Subgroup)
or (y) one or more members of the Clarke Subgroup and one or more other members
of the Parent Consolidated Group (without reference to the Clarke Subgroup).
(d)    "Estimated Tax Payments" for any Agreement Year shall mean, with respect
to each of the Clarke Subgroup and the PCT Subgroup, the aggregate payments by
each of Clarke and PCT, respectively, to Parent for such Agreement Year pursuant
to Section 3 hereof.
(e)    "Final Determination" shall mean a closing agreement with the Internal
Revenue Service or the relevant state or local taxing authorities, an agreement
contained on Internal Revenue Service Form 870-AD or other comparable form, an
agreement that constitutes a determination under Section 1313(a)(4) of the Code,
a claim for refund which has been allowed, a deficiency notice with respect to
which the period for filing a petition with the Tax Court or the relevant state
or local tribunal has expired or a decision of any court of competent
jurisdiction that is not subject to appeal or as to which the time for appeal
has expired.
(f)    "Other Tax" shall mean any consolidated, combined or unitary foreign,
state or local income or franchise taxes.
(g)    "Parent" shall mean, for all taxable periods beginning on or after the
date of the Original




--------------------------------------------------------------------------------




TSA and ending prior to the effective date of this Agreement, MFW, and for all
taxable periods beginning on or after the effective date of this Agreement,
Mafco.
(h)    "Parent Consolidated Group" shall mean the affiliated group of
corporations (including any predecessors and successors thereto) within the
meaning of Section 1504(a) of the Code electing to file consolidated federal
income tax returns and of which Parent is the common parent.
(i)    "PCT Subgroup" shall mean the affiliated group of corporations (including
any predecessors and successors thereto) within the meaning of Section 1504(a)
of the Code, of which PCT would be the common parent if it were not included in
the Parent Consolidated Group.
(j)    "Pro Forma Federal Tax Liability" for each respective Subgroup shall
mean, with respect to each Agreement Year, the consolidated federal taxable
income liability or, if applicable, the consolidated federal alternative minimum
tax liability that such Subgroup would have incurred if it had not been included
in the Parent Consolidated Group for such Agreement Year, but had instead filed
its own consolidated return for such Agreement Year and all prior Agreement
Years; provided, that in computing such tax liability for any Agreement Year,
such Subgroup shall not take into account any amounts paid or payable by such
Subgroup to Parent under Sections 2, 3 or 5 hereof or by Parent to the Subgroup
under Sections 2, 3, 5 or 7 hereof. In computing the Pro Forma Federal Tax
Liability of a Subgroup, the Subgroup shall be entitled to take into account
deductions and/or credits attributable to the carryover or carryback of any
losses and/or credits of any member of such Subgroup, after taking into account
any limitations on the use of such losses and credits imposed pursuant to
Sections 172, 382, 383, 384, 904 or 1212 of the Code or by Treasury Regulations
Sections 1.1502-15, 1.1502-20, 1.1502-21, 1.1502-22, 1.1502-91, 1.1502-92,
1.1502-93 or 1.1502-94, provided, further, that any Code Section 199 tax benefit
shall be determined by Parent for the entire Parent Consolidated Group and
allocated to each of its Subsidiaries in accordance with the methodology of the
Treasury Regulations and IRS guidance under Section 199 of the Code. If the
computation of Pro Forma Federal Tax Liability of a Subgroup does not result in
a positive number, such Pro Forma Federal Tax Liability shall be deemed to be
zero.
(k)    "Pro Forma Other Tax Liability" for each respective Subgroup shall mean,
with respect to each Agreement Year, the aggregate Other Tax, computed in a
manner consistent with the computation of the Pro Forma Federal Tax Liability as
defined above, that the Subgroup or any of the members of such Subgroup would
have incurred with respect to each relevant foreign, state and local taxing
jurisdiction for any Agreement Year if such Subgroup or any member thereof had
filed with such jurisdiction either a separate return (in a case where only one
member of such Subgroup joins in the filing of the applicable Combined Return)
or a combined return (in a case where more than one member of such Subgroup
joins in the filing of the applicable Combined Return).
(l)    "Subgroup" shall mean each of the Clarke Subgroup and the PCT Subgroup.
(m)    "Subsidiary" as to any entity (the parent corporation) shall mean a
corporation that would




--------------------------------------------------------------------------------




be an includible corporation that is a member of an affiliated group of
corporations of which the parent corporation would be the common parent, all
within the meaning attributable to such terms in Section 1504 of the Code and
Treasury Regulations thereunder.
2.    Tax Payments.
(a)    For each Agreement Year, each of Clarke and PCT, respectively, shall pay
to Parent an amount equal to the excess, if any, of the Clarke Subgroup's Pro
Forma Federal Tax Liability or the PCT Subgroup's Federal Tax Liability, as
applicable, for such Agreement Year over the aggregate amount of the Estimated
Tax Payments actually made by Clarke or PCT, as applicable, to Parent pursuant
to Section 3(a) hereof for such Agreement Year. If the aggregate amount of the
Estimated Tax Payments actually made to Parent by each of Clarke and/or PCT
pursuant to Section 3(a) hereof for such Agreement Year exceeds the Clarke
Subgroup's Pro Forma Federal Tax Liability or the PCT Subgroup's Pro Forma
Federal Tax Liability, as applicable, for such Agreement Year, Parent shall pay
to Clarke and/or PCT, as applicable, an amount equal to such excess.
(b) For each Agreement Year, each of Clarke and PCT, respectively, shall pay to
Parent an amount equal to the excess, if any, of the Clarke Subgroup's Pro Forma
Other Tax Liability or the PCT Subgroup's Other Tax Liability, as applicable,
for such Agreement Year over the aggregate amount of the Estimated Tax Payments
actually made by Clarke or PCT, as applicable, to Parent pursuant to Section
3(b) hereof for such Agreement Year. If the aggregate amount of the Estimated
Tax Payments actually made to Parent by each of Clarke and/or PCT pursuant to
Section 3(b) hereof for such Agreement Year exceeds the Clarke Subgroup's Pro
Forma Other Tax Liability or the PCT Subgroup's Pro Forma Other Tax Liability,
as applicable, for such Agreement Year, Parent shall pay to Clarke and/or PCT,
as applicable, an amount equal to such excess.
3.    Estimated Tax Payments.
(a)    During each Agreement Year, each of Clarke and PCT shall pay to Parent,
no later than the tenth day of each of the third, sixth, ninth and twelfth
months of such Agreement Year, the amount of estimated federal income taxes that
each of the Clarke Subgroup and the PCT Subgroup, as applicable, would have been
required to pay on or before the fifteenth day of each such month if such
Subgroup were filing its own consolidated federal income tax return for such
Agreement Year and was not part of the Parent Consolidated Group. Such estimated
federal income tax liability shall be determined in a manner consistent with the
calculation of the Pro Forma Federal Tax Liability the applicable Subgroup and
shall reflect the estimated taxable income of such Subgroup projected for three,
six, nine and twelve months, respectively.
(b)    During each Agreement Year, each of Clarke and PCT shall pay to Parent,
no later than the fifth day prior to the date an estimated foreign, state or
local payment is due, the amount of estimated taxes that each of the Clarke
Subgroup and the PCT Subgroup, as applicable, would have been required to pay if
such Subgroup (or any member




--------------------------------------------------------------------------------




thereof) had filed for such period either a separate return (in the case where
only one member of such Subgroup joins in the filing of the applicable Combined
Return) or a combined return (in a case where more than one member of such
Subgroup joins in the filing of the applicable Combined Return). The estimated
foreign, state or local income or franchise tax liability of the Clarke Subgroup
and the PCT Subgroup shall be determined in a manner consistent with the
calculation of the Pro Forma Other Tax Liability of such Subgroup.
4.    Time and Form of Payment.
(a) Payments to be made by each of Clarke and PCT pursuant to Section 2 hereof
shall be made no later than the fifth day prior to the due date of the Parent
Consolidated Group's consolidated federal income tax return or any relevant
Combined Return for the period with respect to which such a payment is due. If
the due date for any such return is extended, any amounts due at the time of
filing a request for extension of time to file shall be paid on an estimated
basis. No later than five (5) days prior to the extended due date for such
return for such Agreement Year, the payment due from each of Clarke and PCT
shall be recalculated, and any difference between (i) the Pro Forma Federal Tax
Liability and the Pro Forma Other Tax Liability of each respective Subgroup for
such Agreement Year and (ii) all prior Estimated Tax Payments by Clarke or PCT,
as applicable, with respect to such Agreement Year shall be paid by such fifth
day to the party entitled thereto, with interest from the original due date at
the relevant statutory rate.
(b)    The parties agree to cause each Subsidiary of Clarke and PCT to pay to
Clarke or PCT, as applicable, its share of each of the items of the applicable
Subgroup's Pro Forma Federal Tax Liability and Pro Forma Other Tax Liability as
well as such Subsidiary's allocable share of Estimated Tax Payments, each such
share to be determined in accordance with the principles of Sections 1(i), 1(j),
3(a) and 3(b) hereof, no later than one (1) business day prior to the date upon
which the relevant payment by Clarke or PCT, as applicable, is required to be
made under the terms hereof. Each of Clarke and PCT agrees to pay its respective
Subsidiaries, such Subsidiary's share of any payment received by such party from
Parent pursuant to this Agreement, each such share to be determined in
accordance with the principles of Sections 1(i), 1(j), 3(a) and 3(b) hereof, as
promptly as practicable following the receipt of any such payment and the
determination of such share.
5.    Adjustments.
(a)    Redeterminations of Tax Liability. In the event of any redetermination of
the consolidated federal income tax liability of the Parent Consolidated Group
for any Agreement Year (or of the consolidated, combined or unitary foreign,
state or local income or franchise tax liability for any Agreement Year) as the
result of an audit by the Internal Revenue Service (or the relevant foreign,
state or local taxing authorities), a claim for refund or otherwise, the Pro
Forma Federal Tax Liability and/or the Pro Forma Other Tax Liability, as
applicable, of each Subgroup shall be recomputed for such Agreement Year and any
prior and subsequent Agreement Years to take into account such redetermination,
and payments due pursuant to Section 2 hereof shall be appropriately adjusted.
Any payment pursuant to Section 2 hereof that is required




--------------------------------------------------------------------------------




pursuant to this Section 5(a) as a result of such adjustment shall be paid
within seven (7) days after the date of a Final Determination with respect to
such redetermination or as soon as such adjustment can practicably be
calculated, if later, together with interest for the period at the rate provided
for in the relevant statute.
(b) Refund of Tax Sharing Payment. In the event that the calculation of the
taxable income of each of the Subgroups (determined in accordance with the
principles of Sections 1(i) and 1(j) hereof) for any Agreement Year results in a
loss, such loss may be carried back and deducted in calculating such Subgroup's
Pro Forma Federal Tax Liability or Pro Forma Other Tax Liability, as applicable,
for prior Agreement Years in the same manner as it would have been carried back
and deducted had it constituted a net operating loss deduction under Section 172
of the Code or a net capital loss deduction under Section 1212 of the Code (or
in the case of foreign, state or local tax, under applicable foreign, state or
local provisions), as such provisions would have been applied if such Subgroup
had not been included in the Parent Consolidated Group (or joined in the filing
of the applicable Combined Return) for such Agreement Year, but had instead
filed its own consolidated return (or its own separate return or combined
return, as applicable) for such Agreement Year and all prior Agreement Years,
but in each case after taking into account any limitation on the use of such
loss imposed pursuant to Section 382, 383, 384 or 904 of the Code or Treasury
Regulations Sections 1.1502-15, 1.1502-20, 1.1502-21, 1.1502-22, 1.1502-91,
1.1502-92, 1.1502-93 or 1.1502-94 (or with respect to foreign, state and local
tax, applicable foreign, state or local provisions). In such case, the
applicable Subgroup's Pro Forma Federal Tax Liability and/or Pro Forma Other Tax
Liability shall be recomputed for the Agreement Year or Years to which such loss
is carried and for any subsequent Agreement Years to take into account the
deduction of such loss, and payments made pursuant to Section 2 hereof shall be
appropriately adjusted. Any payment pursuant to Section 2 hereof that is
required pursuant to this Section 5(b) as a result of any such adjustment shall
be paid within seven (7) days after the date of filing the consolidated federal
income tax return of the Parent Consolidated Group (or the applicable Combined
Return) for the year in which such loss arises. Excess credits for any Agreement
Year shall be carried back and otherwise treated in a manner consistent with the
provisions of this Section 5.
6.    Interest on Unpaid Amounts.
In the event that any party fails to pay any amount owed pursuant to this
Agreement within ten (10) days after the date when due, interest shall accrue on
any unpaid amount at the "designated rate" from the due date until such amounts
are fully paid. For purposes of this Agreement, the "designated rate" shall mean
ten percent (10%).
7.    Indemnification.
Parent shall indemnify each member of the Clarke Subgroup and the PCT Subgroup,
respectively, on an after-tax basis (taking into account, when realized, any tax
detriment or tax benefit to such Subgroup of (x) a payment hereunder or (y) the
liability to the Internal Revenue Service or any applicable foreign, state or
local taxing authority giving rise to such a payment), with respect to and in
the amount of:




--------------------------------------------------------------------------------




(a) any liability to the Internal Revenue Service for federal income tax
incurred by such Subgroup for any Agreement Year with respect to which such
Subgroup is included in the Parent Consolidated Group for purposes of filing a
consolidated federal income tax return;
(b) any liability for Other Taxes to a foreign, state or local taxing authority
incurred by such Subgroup with respect to any such jurisdiction for any
Agreement Year with respect to which the Subgroup or any member thereof
participates in the filing of a Combined Return;
(c) any liability for federal income tax to the Internal Revenue Service or any
Other Tax to any applicable foreign, state or local taxing authority, as the
case may be, incurred by any member of such Subgroup to the extent attributable
to any member of the Parent Consolidated Group (determined without reference to
other members of such Subgroup) and for which the Subgroup or any member thereof
is liable as a result of being included in the Parent Consolidated Group or as a
result of participating in the filing of a Combined Return; and
(d) interest, penalties and additions to tax, and costs and expenses in
connection with any liabilities described in Sections 7(a), (b) and (c) above.
Parent shall pay to Clarke and/or PCT, as applicable, any amount due under
Sections 7(a), (b) and (c) and Section 7(d) (to the extent such amounts are
related to amounts under Sections 7(a), (b) and (c)) no later than seven (7)
days after the date of a Final Determination with respect thereto.
8.    Filing of Returns, Payment of Tax.
(a) Appointment of Parent as Agent. Each of Clarke and PCT hereby appoint (and
hereby appoint on behalf of each of their respective Subsidiaries) Parent as
their agent, so long as Clarke and PCT, as applicable, are members of the Parent
Consolidated Group for the purpose of (i) filing consolidated federal income tax
returns and, (ii) for making any election or application or taking any action in
connection therewith on behalf of any member of the Clarke Subgroup or the PCT
Subgroup, as applicable, consistent with the terms of this Agreement. Each of
Clarke and PCT hereby appoint (and hereby appoint on behalf of each of their
respective Subsidiaries) Parent as their agent, so long as any member of the
Clarke Subgroup or the PCT Subgroup, as applicable, is eligible to join in the
filing of any Combined Return, for the purpose of (i) filing any such Combined
Return that Parent may elect to file, and (ii) for making any election or
application or taking any action in connection therewith on behalf of any member
of the Clarke Subgroup or the PCT Subgroup, as applicable, consistent with the
terms of this Agreement. Each of Clarke and PCT hereby consent (and hereby
consent on behalf of their respective Subsidiaries) to the filing of such
returns, and to the making of such elections and applications. Parent agrees
that to the extent that the filing of any Combined Return would reduce the Other
Tax liability of any Subgroup (or any member thereof) without causing an
increase in Other Tax liability of any other member of the Parent Consolidated
Group (determined without reference to such Subgroup) in such period, Parent
will file or cause to be filed for such taxable period a Combined Return;
provided,




--------------------------------------------------------------------------------




however, that such filing is permitted by applicable state or local law. Except
as provided in this Paragraph 8, nothing herein shall be construed as requiring
Parent or any Subsidiary of Parent to file any Combined Return for any Agreement
Year.
(b)    Cooperation. Each of Clarke and PCT shall cooperate, and shall cause
their respective Subsidiaries to cooperate, with Parent in the filing, to the
extent permitted by law, of a consolidated federal income tax return and such
Combined Returns as Parent elects to file or cause to be filed, by maintaining
such books and records and providing such information as may be necessary or
useful in the filing of such returns and executing any documents and taking any
actions which Parent may reasonably request in connection therewith. Clarke, PCT
and the Parent shall provide one another with such information concerning such
returns and the application of payments made under this Agreement as Parent,
Clarke or PCT may reasonably request of one another.
(c)    Payment of Tax. For each Agreement Year, Parent shall timely pay or
discharge, or cause to be timely paid or discharged, the consolidated federal
income tax liability of the Parent Consolidated Group for such Agreement Year
and the Other Tax liability shown on any Combined Return that Parent elects or
is required to file.
9.    Resolution of Disputes.
Any dispute concerning the calculation or basis of determination of any payment
provided for hereunder shall be resolved by the independent certified public
accountants for Parent, whose judgment shall be conclusive and binding upon the
parties, in the absence of manifest error.
10.    Adjudications.
In any audit, conference, or other proceeding with the Internal Revenue Service
or the relevant foreign, state or local authorities, or in any judicial
proceedings concerning the determination of (i) the federal income tax
liabilities of the Parent Consolidated Group, (ii) any tax item of any member of
either Subgroup, or (iii) the Other Tax liability with respect to any Combined
Return, the parties shall be represented by persons selected by Parent. Parent
shall undertake any settlement or other action that it is permitted to take
pursuant to this Section 10 affecting (x) the federal income tax or Other Tax
liability of any member of a Subgroup or (y) any amount payable by or receivable
to either Clarke or PCT pursuant to this Agreement, with the same diligence and
care as if such action pertained to an income tax liability of Parent and as if
any amount that might be so payable by or receivable to such party were payable
by or receivable to Parent. Each of Clarke and PCT hereby appoint (and hereby
appoint on behalf of their respective Subsidiaries) Parent as their agent for
the purpose of proposing and concluding any such settlement.
11.    Binding Effect; Successors and Assigns.
This Agreement shall be binding upon Mafco, MFW, Clarke, PCT and each of their
respective present and future Subsidiaries, and any predecessor or successor to
any of the foregoing. This Agreement shall inure to the benefit of, and be
binding upon, any successors or assigns of the persons described in the
preceding sentence. Mafco, MFW, Clarke and PCT




--------------------------------------------------------------------------------




may assign their right to receive payments under this Agreement but may not
assign or delegate their obligations hereunder.
12.    Interpretation.
This Agreement is intended to calculate and allocate certain federal, foreign,
state and local income and franchise tax liabilities of members of Parent, the
Clarke Subgroup and the PCT Subgroup, and any situation or circumstance
concerning such calculation and allocation that is not specifically contemplated
hereby or provided for herein shall be dealt with in a manner consistent with
the underlying principles of calculation and allocation in this Agreement.
13.    Legal, Accounting and Other Fees.
Any (a) fees or expenses for legal, accounting or other professional services
rendered in connection with (i) the preparation of a consolidated federal or
combined state or local income tax return for the Parent Consolidated Group or
for members of the Parent Consolidated Group, (ii) the application of the
provisions of this Agreement or (iii) the conduct of any audit, conference or
proceeding of the Internal Revenue Service or relevant state or local
authorities or judicial proceedings relevant to any determination required to be
made hereunder and (b) upfront costs associated with the appeal of a
redetermination of the consolidated federal income tax liability of the Parent
Consolidated Group for any Agreement Year as described in Section 5(a) shall be
allocated between Parent, Clarke and PCT in a manner resulting in each of Clarke
and PCT, as applicable, bearing a reasonable approximation of the actual amount
of such fees or expenses hereunder reasonably related to, and for the benefit
of, the Clarke Subgroup or the PCT Subgroup, as applicable, rather than to or
for other members of the Parent Consolidated Group.
14.    Effect of the Agreement.
This Agreement shall determine the liability as between (i) Parent and the
members of the Clarke Subgroup to each other, and (ii) Parent and the members of
the PCT Subgroup to each other, in each case as to the matters provided for
herein, whether or not such determination is effective for purposes of the Code
or of applicable foreign, state or local revenue laws, or for financial
reporting purposes or for any other purposes.
15.    Entire Agreement.
This Agreement embodies the entire understanding among the parties relating to
its subject matter and supersedes and terminates any prior agreements and
understandings among the parties with respect to such subject matter. Any and
all prior correspondence, conversations and memoranda are merged herein and
shall be without effect hereon. No promises, covenants or representations of any
kind, other than those expressly stated herein, have been made to induce either
party to enter into this Agreement. This Agreement, including this provision
against oral modification, shall not be modified or terminated except by a
writing duly signed by each of the parties hereto, and no waiver of any
provisions of this Agreement shall be effective unless in a writing duly signed
by the party sought to be bound.
16.    Code References.




--------------------------------------------------------------------------------




Any references to the Code or Treasury Regulations shall be deemed to refer to
the relevant provisions of any successor statute or regulation and shall refer
to such provisions as in effect from time to time.
17.    Notices.
Any payment, notice or communication required or permitted to be given under
this Agreement shall be in writing (including telecopy communication) and
mailed, telecopied or delivered:
If to Clarke, to;
Harland Clarke Holdings Corp.
10931 Laureate Drive
San Antonio, Texas 78249
Attention: General Counsel
Facsimile: (210) 558-4370
If to PCT, to:
PCT International Holdings, Inc.
35 East 62nd Street
New York, New York 10065
Attention: General Counsel
Facsimile: (212) 572-5184


If to MFW, to:
M&F Worldwide Corp.
35 East 62nd Street
New York, New York 10065
Attention: General Counsel
Facsimile: (212) 572-5184


If to Mafco, to:
MacAndrews & Forbes Holdings Inc.
35 East 62nd Street
New York, New York 10065
Attention: General Counsel
Facsimile: (212) 572-5184


or to such other address as a party shall furnish in writing to the other
parties. All such notices and communications shall be effective when received.
18.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.
19.    New Members.
Each of the parties to this Agreement recognizes that from time to time, new
Subsidiaries of the Parent may be added to the Parent Consolidated Group. Each
of the parties agrees that any new Subsidiary of the Parent shall, without the
express written consent of the other parties, become a party to this Agreement
for all purposes of this Agreement with respect to




--------------------------------------------------------------------------------




taxable periods ending after such Subsidiary was added to the Parent
Consolidated Group.
20.    Termination.
This Agreement shall terminate at such time as all obligations and liabilities
of the parties hereto have been satisfied. Except as otherwise provided herein,
Clarke and/or PCT, as applicable shall not have any obligations or liabilities
under this Agreement for any taxable period, or portion thereof, (i) with
respect to federal income taxes, during which the Clarke Subgroup or the PCT
Subgroup, as applicable, is not included in the Parent Consolidated Group, and
(ii) with respect to Other Taxes, during which no member of the Clarke Subgroup
or the PCT Subgroup, as applicable, joins in the filing of a Combined Return;
provided, however, that the indemnification obligations and liabilities of
Parent under Section 7 shall continue and shall not terminate. The obligations
and liabilities of the parties arising under this Agreement with respect to any
Agreement Year and the indemnification obligations and liabilities of Parent
arising under Section 7 shall continue in full force and effect until all such
obligations have been met and such liabilities have been paid in full, whether
by expiration of time, operation of law, or otherwise. The obligations and
liabilities of each party are made for the benefit of, and shall be enforceable
by, the other parties and their successors and permitted assigns.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.
                    
MACANDREWS & FORBES HOLDINGS INC.
 
 
By:
/s/ Adam F. Ingler
Name:
Adam F. Ingler
Title:
Senior Vice President
 
 
M&F WORLDWIDE CORP.
 
 
By:
/s/ Paul G. Savas
Name:
Paul G. Savas
Title:
Executive Vice President &
 
Chief Financial Officer
 
 
HARLAND CLARKE HOLDINGS CORP.
 
 
By:
/s/ Peter A. Fera, Jr.
Name:
Peter A. Fera, Jr.
Title:
Executive Vice President &
 
Chief Financial Officer
 
 
PCT INTERNATIONAL HOLDINGS INC.
 
 
By:
/s/ Paul G. Savas
Name:
Paul G. Savas
Title:
Executive Vice President &
 
Chief Financial Officer





